UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4873
SHAELA CE WILLIAMS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-107)

                      Submitted: April 18, 2002

                      Decided: April 29, 2002

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Anna Mills Wagoner, United States Attorney, Lisa B. Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                     UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Shaela Ce Williams pled guilty to possession with intent to distrib-
ute cocaine base (21 U.S.C.A. §§ 841(a)(1) and (b)(1)(A) (West
Supp. 2001)), and carrying a firearm during and relation to a drug
trafficking crime (18 U.S.C.A. § 924(c)(1)(A)(i) (West 2001)). She
was sentenced to a total of 181 months imprisonment. Williams noted
a timely appeal and her counsel has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), asserting there are no meritorious
issues for appeal. Williams was informed of her right to file a pro se
supplemental brief, and she has not done so.

   Williams, through counsel, questions the district court’s decision
not to award an adjustment based upon acceptance of responsibility.
Prior to her arrest, Williams had advised law enforcement officers
that she knew her co-defendant was a drug dealer and that she served
as his "co-pilot" for the transactions. During her interview for the pre-
sentence report, Williams retracted those statements, but maintained
her guilty plea to the crimes. The probation officer recommended
denying a downward adjustment for acceptance of responsibility due
to Williams’ retractions. The district court accepted the probation
officer’s recommendation and sentenced Williams to the statutory
minimum for each crime.

   We find Williams’ sentence is appropriate under relevant statutory
and guideline provisions. Because Williams did not object to the pre-
sentence report, we review her claim for plain error. United States v.
Olano, 507 U.S. 725, 731-32 (1993). Furthermore, an adjustment
based upon acceptance of responsibility lies squarely within the dis-
trict court’s discretion. U.S. Sentencing Guidelines Manual § 3E1.1
(2000). The district court questioned Williams regarding her two sto-
ries and she responded that she did not know why she changed her
mind. Throughout the proceedings, though, Williams consistently
                      UNITED STATES v. WILLIAMS                       3
admitted her guilt to the crimes charged. Therefore, the district court
did not abuse its discretion.

   In accordance with Anders, we have reviewed the record and find
no meritorious issues. Accordingly, we affirm the district court’s
judgment. This court requires that counsel inform his client, in writ-
ing, of her right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation.
Counsel’s motion must state that a copy thereof was served on the cli-
ent.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED